EXHIBIT 10.1




ASSIGNMENT AND BILL OF SALE




THIS ASSIGNMENT AND BILL OF SALE, dated January 3, 2008, but effective as of
7:00 am of the same day is by and between Success Oil Co., Inc. whose address is
8306 Wilshire Blvd. Suite #566, Beverly Hills, Ca. 90211 (“Assignor”), and
Firecreek Petroleum, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc.
whose address is 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (collectively,
“Assignee”).




For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor shall sell, transfer, convey, assign and deliver to Assignee, and
Assignee shall purchase from Assignor, free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts, charges,
hypothecations, or monetary encumbrances whatsoever or adverse claims, title
defects or restrictions (each, a “Lien”) Assignor's right, title and interest in
and to the well(s) located on, and at all depths from surface to at least 8500’
feet, and the leasehold estate of, the J. B. Tubb lease, as described in Exhibit
"A" attached hereto, Ward County, Texas (the “Tubb Lease”), consisting of no
less than a 75% working interest with a 56.25% net revenue interest, along with
all lease equipment, tanks and all other equipment, appurtenances, fixtures and
property of every kind and character, movable or immovable, now and in the
future used in connection with operating the well(s): ALL of Assignor's right's
and obligations existing under all contracts and agreements, including but not
limited to, operating agreements, unitization agreements, pooling agreements,
declarations of pooling or unitization, farmout agreements, assignments, tax
partnerships, disposal agreements, injection agreements, gas sales contracts,
gas processing contracts, and Paragraph 5 of that certain Assignment of April 9,
1992 from Amoco Production Company to Desert States Energy, Inc. Assignee has
the duty to plug abandoned wells on said lease when required by law. A copy of
all agreements described herein have been previously delivered by the Assignor
to the Assignee; and




The purchase price paid for the Tubb Lease shall be reduced by any and all
liabilities or Liens of attached to the Tubb Lease as determined on the closing
date. Further, the Assignor agrees to deliver to Assignee all documents, if any,
evidencing the release of any and all liabilities and Liens on the Tubb Lease.

ALL of Assignor’s rights, title and interest of every kind free and clear of all
Liens in and to oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, to the extent produced from the well(s) and
leasehold interest (all of the above being herein called the ‘Property”), to
have and to hold unto Assignee, its successors and assigns forever.




Equipment List




The following is the current & present equipment list that Firecreek Petroleum,
will acquire 75% ownership rights, on the J.B.Tubb property R.R.C. #33611. 2
(Two) 500 barrels metal tanks, 1(One) 500 barrel cement salt water tank- (open
top), 1 (One) heater treater/oil & gas separator, all flow lines, on the north
forty acres, well-heads, 2 (two) christmas tree valve systems on well-heads, 3
(Three) well heads, three wells (well-bores).








--------------------------------------------------------------------------------

EXCEPT AS PROVIDED HEREIN ASSIGNOR MAKES NO EXPRESSED OR IMPLIED WARRANTIES OR
REPRESENTATIONS AS TO THE QUALITY, MERCHANTABILITY, OR FITNESS OF THE PROPERTY
FOR ASSIGNEE’S INTENDED USE OR FOR ANY USE WHATSOEVER AS ASSIGNEE ACCEPTS THE
PROPERTIES “AS IS”, “WHERE IS”, “WITH ALL FAULTS”, IN PRESENT CONDITION, STATE
OF REPAIR OR PRODUCTION.




This instrument binds the parties and their successors and assigns.




 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

JERU MORGAN, PRESIDENT

 

 

SUCCESS OIL CO., INC.

 

 

 

 

STATE OF CALIFORNIA:

 

 

 

 

 

COUNTY OF___________

 

 

 

 

 

 

The foregoing instrument was acknowledged before me on this date,

 

________________________________, by JERU MORGAN

 

PRESIDENT OF SUCCESS OIL CO., INC.

 

 

 

 

 

 

 

 

 

 

 

Notary Public, State of California




                                           

                                                                                                                                            










                                                                                                                                                                      







                                                  

                                                              

































































--------------------------------------------------------------------------------

Exhibit “A”




Attached to and made part of that certain Assignment and Bill of Sale between
Success Oil Co., Inc. ASSIGNOR, and Firecreek Petroleum, Inc. as ASSIGNEE.




J.B. TUBB “18-1”, being the W1/2 of the NW1/4 of Section 18, Block B-20, Public
School Lands, Ward County, Texas, containing Forty (North 40) acres only.
 Rights being assigned to area highlighted in yellow upper half of the left
corner of section 18.




[ex101001.jpg] [ex101001.jpg]



